 CARPENTERSLOCAL 470 (TACOMA BOATBUILDING)CarpentersLocal 470, UnitedBrotherhoodof Car-penters&Joiners of America,AFL-CIO andTacomaDistrictCouncil ofCarpentersand'Tacoma BoatbuildingCompanyInternationalBrotherhood of Painters and AlliedTrades Local64, AFL-CIOandTacoma Boat-building CompanyPainters District Council No.5 andTacoma Boat-building CompanyUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry oftheUnited States and Canada,Local82 andTacoma Boatbuilding CompanyInternationalBrotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers and Helpers,Local 568,AFL-CIOandTacoma BoatbuildingCompanySheetMetal Workers Union Local 150andTacomaBoatbuilding CompanyLaborers' InternationalUnion of North America,Local No. 252,AFL.-CIOandTacoma Boat-building Company. Cases19-CB-4945, 19-CB-4947, 19-CB-5099, 19-CB-4949, 19-CB-4985,19-CB-5001, 19-CB--5004, 19-CB-4950, 19-CB-5098, 19-CB-4986, and 19-CB-501019 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 28 August 1984 Administrative Law JudgeTimothy D. Nelson issued the attached decisionsThe General Counsel filed exceptions and a sup-porting brief, and the Respondents filed cross-ex-ceptions and a supporting brief. 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs, and has decided to affirm the rulings,findings, and conclusions2 of the judge only to theextent consistent with this Decision and Order."Subsequently,the Boardreceivedan amicus curiaebrief submitted byRonald Chaney, the Charging Party in Case 20-CB-6093, in support ofthe General Counsel's exceptions.zWe agree with the judge's conclusion,for the reasonsset forth byhim, that RespondentsPlumbers Local 82 and Sheet Metal WorkersLocal 150 engaged in unfair labor practices within themeaning of Sec.8(b)(1)(A) of the Act by the processing of charges and the imposition offines for crossing the picket lineagainst19 Tacoma Boatbuilding Compa-ny employees who were admittedly not unionmembers.The GeneralCounsel excepted to the failure of the judge to include as part of hisorder a make-whole remedy for any moneys paid by the employeestowardthe fines imposed.We find meritin the exceptionsand amend theremedy accordingly.513The facts, as more fully set forth in the judge'sdecision, show the Respondent Unions conductedan economic strike against Tacoma BoatbuildingCompany (TBC) between 26 July 19833 and 3 Oc-tober and picketed the Tacoma facility as part oftheir strike.At various dates during the strike, 30employees who were union members submitted, ortried to submit, to their respective unions a com-pleted copy of the following form letter:Name of Your UnionAddressCityStateZipGENTLEMEN:I am an employee of Tacoma Boatbuilding Co.inTacoma, Washington. This better will serveas notification that I am changing my member-ship statusin(nameand number oflocal) from that of a "full" member to that of a"financial core" member. As a"financial core"member, I will continue to pay to the union allinitiation fees and dues uniformly required ofallmembers for maintaining membership. I amnot resigning from the union, I am only chang-ing my membership status. I will not, hence-forth, be subject to any obligations of member-ship other than that of paying uniformly re-quired dues and initiation fees required of all(name of union) members.The employees then returned to work at TBC.Thereafter, the Respondents initiated internal unioncharges and in most cases imposed finesagainstthese employees for crossing a sanctioned picketline.The judge concluded that the Unions did notviolate Section 8(b)(1)(A) of the Act by initiatingthe charges and imposing the fines because theform letter did not clearly and unequivocallyconvey the critical resignation message. He thusfound the letters were on their face insufficient toprovide the Unions with reasonable notice of thesigners'intentions to resign from membership andthemembership tie was therefore never severed.We reverse the judge's decision and find that theRespondent Unions violated Section 8(b)(1)(A) ofthe Act by initiating charges and imposing finesagainst employees for their actions subsequent tothe receipt of the letters by the respective Unions.'All dates are in 1983 unless otherwise indicated277 NLRB No. 20 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe judge found the phrase in the form letter, "Iam not resigning," critical in rendering the formletter'smessage"hopelessly equivocal." Contraryto the judge we conclude that the phrase, "I amnot resigning" cannot be read in isolation from therest of the sentence and the letter as a whole. Bothbefore and after the phrase, the letter clearly setsforth that the employee will only accept the statusof a financial core member, and the obligations of afinancial core member are stated as only that ofpaying uniformly required dues and fees. Financialcore membership has long been recognized as dis-tinct from full membership. SeeHershey FoodsCorp.4The form letter submitted by the employeemembers reasonably placed the respective unionson notice that the members were resigning fromfull union membership. 5The judge, in finding that the letter was critical-ly flawed, found it unnecessary to make any fur-ther fording whether the letter would otherwisehave been adequate for resignation-notice purposes.In other words, the judge did not pass on whetherfinancial core members could nevertheless be sub-ject to union discipline. This issue was raised col-laterally inUnion Starch & Refining Co.,87 NLRB779 (1949), enfd. 186 F.2d 1008 (7th Cir. 1951),cert. denied 342 U.S. 315 (1951), when the Board,in overruling the trial examiner, found that a unionunder Section 8(a)(3) could demand no more thanthat an employee tender dues and fees. The trialexaminer had expressed concern that under such aninterpretation of Section 8(a)(3) "[i]t [the union]could exercise no discipline whatever over the em-ployees in the bargaining unit, and would be unableto guarantee the performance of its contracts onthe part of employees in a strike situation or othersituation necessitating control of some kind over itsmembers."Union Starch,87NLRB at 804. TheBoard concluded that its construction of Section8(a)(3)was compelled by the Act's legislative his-tory despite the trial examiner's concern that sucha construction would destroy all union security.Union Starch,87 NLRB at 786. Thus,Union Starchappears to be an early recognition by the Board ofthe concept that an employee who is no more thana financial core member cannot be subject to inter-nal union discipline. InNLRB v. Allis-ChalmersMfg. Co.,388 U.S. 175 (1967), the Supreme Courtdid uphold a union's right to discipline its mem-4 207 NLRB 897 (1973), enfd 513 F 2d 1083 (9th Cir 1975).s In light of our conclusions that the form letter was sufficiently clearto establish financial core status,we find it unnecessary to rule on theGeneral Counsel's exceptions to the judge's findings that the Unions donot have a burden to show that they in fact do not subjectively under-stand what the letter signer was attempting to do or his finding that if theUnions were in doubt they did not have a duty to inquire into the lettersigner's intent before imposing discipline.bers, but noted that the members in that case wereclearly full union members. The Court stated ittook no view on the question of whether a unioncould lawfully impose fines on members whosemembership was limited to dues payments, as thatquestion was not before the court.Allis-Chalmers,388 U.S. at 196-197.Thereafter, the Court held inNLRB v. TextileWorkers Local 1029, Granite State Joint Board, 409U.S. 213 (1972), that even a full union membercould avoid union discipline for his conduct byfirst resigning his union membership. The Boardhas recently refined this protection by finding thatunder Section 8(b)(1)(A) a union may not lawfullyrestrict the right of its members to resign. SeeMa-chinistsLocal 1414 (Neufeld Porsche-Audi), 270NLRB 1330 (1984). In finding restrictions on theright to resign unlawful, the Board utilized the Su-preme Court'sScofieldtest that "Section 8(b)(1)leaves a union free to enforce a properly adoptedrulewhich reflects a legitimate union interest, im-pairs no policy Congress has embedded in the laborlaws, and is reasonably enforced against unionmemberswho are free to leave theunion andescape the rule."Scofield v.NLRB,394 U.S. 423,430 (1969). The Board, in applying the test, con-cluded that, while the union had a legitimate inter-est in maintainingstrike solidarity by restrictingresignations, such an interest impaired the funda-mental policy of Section 7 that granted employees"the right to refrain from any or all" protectedconcerted activities.Neufeld,270 NLRB at 1333.This, combined with the requirement that an em-ployee be free to leave the union, rendered the re-strictions unlawful. Likewise, in the recent case ofProfessionalEngineers Local 151 (General Dynam-ics),272 NLRB 1051 (1984), we found the imposi-tion of a second initiation fee on those who had re-signed from full union membership was, in effect, apenalty for theirexerciseof Section 7 rights toresign.The fees were therefore levied in violationof Section 8(b)(1)(A). Thus, regardless of the legiti-macy of a union's interests they cannot negate fun-damental Section 7 rights. Moreover, while there isa voluntary aspect to the assumption of financialcore status, when there is a union-security clause ineffect an employee must retain financial core statusas a condition for employment. To then say, how-ever, that a financial core member is subject to thesame discipline as a full member is to render mean-ingless the third part of theScofieldtest,namely,that a member is free to leave the union and escapethe rule.If a union cannot demand under Section 8(a)(3)that a financial core member take an oath or attendmeetings(Union Starch,supra); fill out application CARPENTERS LOCAL 470 (TACOMA BOATBUILDING)forms(ServiceEmployees Local 680 (Stanford Uni-versity)),232 NLRB 326 (1977), enfd. 601 F.2d 980(9thCir.1979));acceptmembership(HersheyFoods,207 NLRB 897 (1973), enfd. 513 F.2d 1083(9thCir. 1975)); or otherwise do anything morethan tender dues and fees(NLRB v. General MotorsCorp.,373 U.S. 734, 742-743 (1963)), it follows thata union cannot compel a financialcore member byway of court collectible fines to support its strikeor other activities which that employee has a Sec-tion 7 right to refrain from engaging in.6 For, aswe noted inNeufeld,270 NLRB at 1336, "a `right'to act, but at the risk of a debilitating fine, is noright at all."We find, therefore, that the Respond-ents' efforts to discipline financial core members, tothe extent that the discipline was for actions subse-quent to the receipt of their financial core letters,violated Section 8(b)(1)(A) of the Act.7RespondentsPlumbers,Carpenters,Laborers,SheetMetalWorkers, and Painters processedchargesand in most casesimposed fines on 25 em-ployees of TBC who had been members, but whohad submitted financial core letters. Stipulations oruncontradicted testimony establish that the letterswere received by the respective Unions on a dateprior to that on which the employees returned towork or at least prior to thetimeof the offense forwhich the employee was charged. 11PatternMakers v. NLRB,105 S.Ct. 3064, 3071 fn 16 (1985)Respondents Boilermakers,Painters,Carpenters,and Sheet MetalWorkers argue that even if the wording of the form letters was otherwiseadequate to terminate full union membership,restrictions in the unionconstitutions foreclose giving the letters any effect. Thus Boilermakersprovides a withdrawal card only if a member is going into business orentering another occupation Painters will not accept a resignation duringa strike and will otherwise accept a resignation only if a member is leav-ing the trade and the membership votes to accept it Carpenters requiresa vote of the members on resignation and will not accept the resignationwhen it is known that it is submitted for the purpose of violating traderulesSheet Metal Workers requires a resignation be mailed to the finan-cial secretary-treasurer by certified or registered mail and no resignationwill be acceptedduring a strike.As we found inLocal 1414 (NeufeldPorsche-Audi),270 NLRB 1330 (1984), a union may not lawfully restrictthe right of its members to resign from membership Therefore, to theextent that these constitutional provisions are restrictions on the right toresign,they are not a valid defense.Even assuming the remaining proce-dural restrictions of the Sheet Metal Workers were otherwise valid, theserestrictions are nevertheless not a valid defense in this caseWhile SheetMetal members Joseph Okihara, Gary Rowe, Richard Meyer, and RogerDrake did not deliver their letters by certified or registered mail or deliv-ered their letters to a union agent other than the financial secretary-treas-urer, the parties stipulated that the letters were,in fact,received by theUnion and were received on a date prior to the employees crossing thepicket line. SeeAutoWorkers Local 1384 (Ex-Cell-O Corp), 227NLRB1045, 1049 and fn. 24 (1977)8Certain employees under the Paintersjurisdiction returned to workeither the same day the letter was received or prior to receipt However,evidence shows they were all disciplined for offenses after receipt, PokSu Choe and Kwan Cho Kimwerecharged with crossing the picket lineat 8 am on 12 September However, Choe had hand delivered the finan-cial core letters for himself and Kim poor to 8 a m. that day AlexanderIgnancio returned to work 17 August His letter was received on 18August, but he was charged for offenses occurring on 22, 24, and 26August Ted Kelly hand delivered his letter on 23 August and returnedtowork that day His offense occurred on 7 SeptemberWilliam L515Boilermakers Local 568 processed charges andimposed fines on five employees under its jurisdic-tion:John LaRose, KennethMcCoy,DonaldAustin,RobertWoodard, and Nahm Van Trinh.Contrary to the other Respondents, Boilermakersdenies that it ever received financial core lettersfrom any of its members. Inasmuchas the judgeconcluded that the financial core letters were inef-fective as a means of communicatingan intentionto resign, he declined to decide the litigated ques-tion as to whether Boilermakers received the let-tersorwhether, under the circumstances, theUnion is estopped from denying receipt. The Gen-eral Counsel argues that the Boilermakersengagedin a course of conductdesignedtomake any at-tempt to deliver financial core letters futile.Weagree, based on the record discussed below, thatRespondent Boilermakers consistently refused toaccept communications from the employees whocrossed the picketline and as a resultit is estoppedfromallegingnonreceipt of the lettersas a defense.John LaRose was disciplined for crossing thepicket line on 25 August. He had returned to workon 15 August and had mailed his financial coreletter certified mail, return receipt requested, on 16August.While the letter was eventually returnedunclaimed to LaRose, markings on the envelopeshow the postal service attempted delivery on 17August and 25 August. Thus, the offense for whichhe was disciplined occurred 8 days after the firstattempted delivery.9Kenneth McCoy testified that in August, prior toreturning to work on 25 August, he went in personto the Boilermakers union hall to deliverhis finan-Franklin returned to work 23 August.His letterwas received on 25August, but his offense occurred on 21 September. Johnny W Pierce tes-tified that he hand delivered his letter the day before he returned towork However,although the parties stipulated that receipt of the letterand his return to work were both 16 August, his offense did not occuruntil 24 August The parties also stipulated that while the letter fromBruce A Putz was delivered on 22 August and he crossed the picket lineon 22 August, the delivery occurred firstMoreover, the offenses forwhich he was charged occurred on 24 and 26 August.BLaRose had been suspended from Boilermakers about February fornonpayment of dues.Under art XXX of the Boilermakers'constitution, amember in arrears for 2 months is automatically suspended from allrights,privileges, and benefits.Under art. XXV, sec 5, membershiprights terminate on suspension.The parties stipulated that at all relevanttimes up through October, LaRose was undersuspensionAround No-vember, subsequent to the terminationof the strike,LaRose paid $500and was reinstated The General Counsel argues thatLaRose's suspensionrendered him a nonmember and thereby insulated him from the imposi-tion of any discipline for working during the strike The Respondentargues that it should be presumed that the $500 included back dues forthe period of the strike and since he effectively and retroactivelyreinstat-ed his membership, discipline could be lawfully imposed The Judge's de-cision contains no discussion of this issue,but does include LaRose in thelistof "members" of the Boilermakers The General Counsel excepts tothis"finding " In light of our conclusion that Boilermakers effectively re-ceived a financial core letter from LaRose prior to the offense for whichhe was disciplined,we find it unnecessary to decide if LaRose's prestrikesuspension rendered him a nonmember for discipline purposes 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDcial core letter,He spoke to a clerical identifiedonly as Dorothy,but who was someone to whomMcCoy had made dues payments in the past.McCoy testified that when he asked Dorothy if shewould accept his financial core letter, her responsewas, "No, we won't accept it." She indicated thathe must send it registered mail.' 0 McCoy thenmailed the letter certified mail, return receipt re-quested.The postal service attempted delivery on26 August and 1 September before returning theletterunclaimedtoMcCoy.McCoy was disci-plined for crossing the picket line on 30 August, adate after both the attempted hand delivery and thepostal service's first attempt at delivery.McCoy'smother,Vera McCoy,testified that she had a tele-phone conversation with another clerical at theunion office in September when she called to checkon the status of her son's dues.She had dealt withthis clerical in the past when making dues pay-ments on behalf of her son.According to Mrs.McCoy's testimony,when she asked if Ken hadbeen in to deliver his financial core letter,the cleri-cal admitted that he had been in, but receipt of theletter had been refused,and Ken had been told tosend the letter certified or registered mail.Mrs.McCoyfurther testified that when she asked if theUnion had received the certified letter,the clericalresponded that it had come, but delivery had beenrefused because it was addressed to Don Foremanand he was not there to sign for it at the time. DonForeman was the business manager of the Localand a stipulated agent of the Respondent.Donald Austin testified that in August, prior tohis return to work, he was at the Boilermakersunion hall along with other members signing up forthe strike fund.He observed Bob Moriarty,a unionmember,attempt to hand deliver a financial coreletter toDorothy.Austin testified that he heardDorothy tell Moriarty that they were not going toaccept the letter and heard her call Moriarty a scaband tell him to get out of the union hall. Thereaf-ter,when Austin decided to return to work him-self, he mailed a financial core letter certified mail,return receipt requested.The postal service at-tempted delivery on 30 August and 9 September.Union charges filed against him on 1 Septemberallege Austin crossed the picket line on 29 August.However, since the parties stipulated that Austindid not return to work until 30 August,the chargesagainst him cannot relate to any conduct prior to30 August.SeeTypographical Union 101(Photo-Ty-pography),243 NLRB 675, 676(1979). The time ofhis offense is listed as 0730 but there is no indica-to The Respondent did not call Dorothy or any other clerical from theUnion as a witness to contradict this or any other testimony concerningconduct attributed to it.tion of whether this was am or pm. There is like-wise no indication of the hour in which the postalservice attempted delivery. Therefore the letter ispresumed to have been effectively received at anhour before the employee crossed the picket line inthe absence of evidence to the contrary. SeeTeam-stersLocal 610 (Browning-Ferris Industries), 264NLRB886, 899-900 (1982);Hendricks-Miller Typo-graphic Co.,240 NLRB 1082, 1088 (1979).RobertWoodard testified he sent his financialcore letter by regular mail on 23 August. However,he had a notary public accompany him to the mail-box and attest under seal to the mailing of theletter.Moreover, Woodard testified that he had af-fixed sufficient postage to the letter, that it wascorrectly addressed, and that it containedWoo-dard's return address.Woodard crossed the picketline the nextday. Although the letter was never re-turned to Woodard, the Respondent Union main-tains through counsel that the letter was never re-ceived." There is a presumption that mail correct-ly addressed, with' sufficient postage, is received.Under thecircumstances,we find the presumptionhas not been rebutted. Charges filed against Woo-dard on 1 September allege he crossed the picketline on 29 August, and charges filed against him on2September apparently allege he crossed thepicket line on 25 August.12 Since the offenses were6 days and 2 days, respectively, from the posting ofhis letter,we will presume delivery occurred priorto the offense.Nahm Van Trinhsent hisfinancial core letter byregisteredmail to the Union on 18 August. Thepostal service attempted delivery on 19 August and29 August before returning the letter unclaimed.Trinh returned to work on 2 September. The unioncharges filedagainst himon 14 November allegethe date of his offense only as September 1983.However, evenassumingthe offense was 2 Sep-tember, the first day he returned to work, therehad already been two attempts to deliver his letterprior to that date.Thus, although John LaRose, Kenneth McCoy,Donald Austin, Robert Woodard, and Nahm VanTrinh made reasonable efforts to effectuate deliv-ery of theirresignations,their efforts failed only11Woodard testified that Dan Taylor, local president, admitted to himin a telephone conversation on 26 August that the Union had receivedthe letter. Taylor testified that he did not receive the Ietter. He admittedto two telephone conversations with Woodard but testified at one pointthat the letter was never mentioned and testified later that he could notrememberif itwas mentioned However, it is undisputed that Taylordoes not have responsibility for the receipt of general correspondenceMost mail directed to him concerns the processing of internal unioncharges. Those charged with receipt of general mail did not testify12The handwritten date on the charge itself appears to read "Out "SinceWoodard returned to work on 24 August and the charge was filedon 2 September,itwill be presumed that the misprinted word is August CARPENTERS LOCAL 470 (TACOMA BOATBUILDING)517because of the Boilermakers' course of conduct toavoid receipt.We therefore conclude that Boiler-makers is estopped from denying receipt, and thecharges and fines levied against LaRose, McCoy,Austin,Woodard, and Trinh were effectively forpostresignatidn conduct in violation of Section8(b)(1)(A) of the Act.REMEDYHaving found that the Respondents have en-gaged in and are engaging in certain unfair laborpractices within the meaning of Section 8(b)(1)(A)of the Act,we shall order them to cease and desisttherefrom.We shall order the Respondents to re-scind the unlawful charges,disciplinary actions,and fines,expunge all references to them from theRespondents'records,and notify each employee inwriting of the rescission and expunction.We shallalso order the Respondents to refund any moneyspaid as a result of the fines imposed, plus interest ascomputed inFlorida Steel Corp.,231NLRB 651(1977).See generallyIsis Plumbing Co.,138 NLRB716 (1962).We shall also order the Respondents topost an appropriate notice to members.CONCLUSIONS OF LAW1.Tacoma Boatbuilding Company is an employ-er engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act.2.TheRespondent Unions are labor organiza-tionswithin the meaning of Section 2(5) of theAct.3.By processing internal union charges,impos-ing and collecting fines against the below-namedemployees of Tacoma Boatbuilding Company foractivities inwhich they engaged subsequent totheir resignation from full union membership eventhough they continued to agree to tender dues andfees,allRespondent Unions have engaged in, andare engaging,in,unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act.PlumbersLocal 82Sang Won ParkKyoo Seung LeeSheet Metal WorkersLocal 150Joseph OkiharaGary L. RoweRichard MeyerRoger E. DrakeCarpentersLocal 470 & Tacoma DistrictCouncilJoseph R. J. DeRosierKenneth McKeenSteven P. NicholasBoilermakers Local 568John LaRoseKenneth McCoyDonald AustinRobert WoodardNahm Van TrinhLaborers' Local 252Bernard A. OdanovichDavid LockridgePainters Local 64 & District Council No. 5Victor Resop Jr.Wayne D. CrumpBruce A. PutzDarwyn StubblefieldPok Su ChoeKwan Cho KimRobert SouthernHarvey E. Woods Jr.Robert D. DerricottAlexanderIgnacioTed KellyWilliam L. FranklinJohnny W.PierceDan Munk4.By processing internal union charges,impos-ing and collecting fines against the below-namedemployees of Tacoma Boatbuilding Company foractivities inwhich they engaged while they werenot members, Respondent Unions United Associa-tion of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United Statesand Canada, Local 82 and Sheet Metal WorkersUnion Local 150 have engagedin, and are engag-ing in, unfair labor practices within themeaning ofSection 8(b)(1)(A) of the Act.Plumbers Local 82Edward GonzalesWilliam H. MooreJerry SadowskiJohn D. LongRobert PayneSallie RaicoRoxanne StierleCarolyn K.BergrenBruce B.McCluskeyJackMagerstaedtTracyMagerstaedtChoon B. LeeSeung H. KimRoy D.HollandDevin FreemanMichael McCluskeySheet Metal Workers Local 150Jasper O. HickeyFrancisco TovesBret J. Meyer5.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act. 518DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERThe National Labor Relations Board orders thatA. Respondents United Association of Journey-men and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,Local 82, and Sheet Metal Workers Union Local150, their officers,agents,and representatives, shall1.Cease and desist from(a) Processing internal union charges and impos-ingorcollectingfinesagainstemployeesofTacoma Boatbuilding Company for activities inwhich they engaged subsequent to their resignationfrom full union membership even though they con-tinue to agree to tender dues and fees.(b) Processing internal union charges and impos-ingorcollectingfinesagainstemployees ofTacoma Boatbuilding Company for activities inwhich they engaged while they were not members.(c) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind all charges and fines imposed onTacoma Boatbuilding Company employees for ac-tivities inwhich they engaged subsequent to theirresignation from full union membership and refundto them the moneys they have paid as a result oftheRespondents' imposition of such fines in themanner setforth in the Remedy section of the deci-sion.(b)Rescind all charges and fines imposed onTacoma Boatbuilding employees for activities inwhich they engaged while they were not membersand refund to them the moneys they have paid as aresult of the Respondents' imposition of such finesin the manner set forth in the remedy section of thedecision.(c) Expunge from the respective Unions' recordsall references to the unlawful charges and fines andnotify each employee in writing that all chargesand fines imposed against them have been rescind-ed and all records have been expunged.(d) Post at its business offices and meeting hallscopies of the appropriate attached notice markedrespectively "Appendices A and B."13 Copies ofthe notices, on forms provided by the Regional Di-rector for Region 19, after being signed by the Re-spondents'authorizedrepresentatives,shallbeposted by the Respondents immediately upon re-ceipt and maintained for 60 consecutive days in13 If this Order is enforced by a judgment of a United States court ofappeals, thewords in thenotice reading"Posted by Order of the Nation-alLaborRelationsBoard" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "conspicuous places including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by the Respondents toensure that the notices are not altered, defaced, orcovered by any other material.(e) Sign and return to the Regional Director suf-ficient copies of the notices for posting by TacomaBoatbuildingCompany, if willing, at all placeswhere notices to employees are customarily posted.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply.B.Respondents Carpenters Local 470, UnitedBrotherhood of Carpenters & Joiners of America,AFL-CIO and Tacoma District Council of Car-penters; International Brotherhood of Painters andAllied Trades Local 64, AFL-CIO and PaintersDistrict Council No. 5; International Brotherhoodof Boilermakers, Iron Shipbuilders, Blacksmiths,Forgers and Helpers, Local 568, AFL-CIO; andLaborers' International Union of North America,Local No. 252, AFL-CIO, their officers,agents,and representatives, shall1.Cease and desist from(a) Processing internal union charges and impos-ingorcollectingfinesagainstemployeesofTacoma Boatbuilding Company for activities inwhich they engaged subsequent to their resignationfrom full union membership even though they con-tinue to agree to tender dues and fees.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind all charges and fines imposed onTacoma Boatbuilding Company employees for ac-tivities inwhich they engaged subsequent to theirresignation from full union membership and refundto them the moneys they have paid as a result oftheRespondents' imposition of such fines in themanner set forth in the remedy section of the deci-sion.(b)Expunge from the respective unions' recordsall references to the unlawful charges and fines andnotify each employee in writing that all charges,and fines imposed against them have been rescind-ed and all records have been expunged.(c)Post at its business offices and meeting hallcopies of the appropriate attached notices markedrespectively "Appendices C through F." 14 Copiesof the notices, on forms provided by the RegionalDirector for Region 19, after being signed by theRespondents' authorized representatives, shall be14 See fn 13, above CARPENTERS LOCAL 470 (TACOMA BOATBUILDING)519posted by the Respondents immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by the Respondents toensure that the notices are not altered, defaced, orcovered by any other material.(d) Sign and return to the Regional Director suf-ficient copies of the notices for posting by TacomaBoatbuildingCompany, if willing, at all placeswhere notices to employees are customarily posted.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply.APPENDIX AJohn D. LongSallie RaicoJerry SadowskiCarolyn K. BergrenRobert PayneDevin FreemanWilliam H. MooreChoon B. LeeWE WILL expunge all references to the unlawfulcharges and fines from our records.WE WILL notify each of the above-named indi-viduals in writing that all unlawful charges andfines have been rescinded and that all references tosuch have been expunged from our records.UNITED ASSOCIATION OF JOURNEY-MEN AND' APPRENTICES OF THEPLUMBING AND PIPE FITTING INDUS-TRY OF THE UNITED STATES ANDCANADA, LOCAL 82NOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT process internal union chargesand impose or collect any fines against employeesof Tacoma Boatbuilding Company for activities inwhich they engaged subsequent to their resignationfrom full union membership even though they con-tinue to agree to tender dues and fees.WE WILL NOT process internal union chargesand impose or collect any fines against employeesof Tacoma Boatbuilding Company for activities inwhich they engaged while they were not members.WE WILL NOT in any like or relatedmanner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL rescind all charges and fines imposedon the following employees of Tacoma Boatbuild-ing Company for activities in which they engagedsubsequent to their resignation from full unionmembership and WE WILL refund any moneys theymay have paid in such fines, plus interest:Sang Won ParkKyoo Seung LeeWE WILL rescind all charges and fines imposedon the following employees of Tacoma Boatbuild-ing Company for activities in which they engagedwhen they were not members and WE WILL refundany moneys they may have paid in such fines, plusinterest:Edward GonzalesRoy D. HollandSeung H. KimTracy MagerstaedtJack MagerstaedtMichael McCluskeyRoxanne StierleBruce B. McCluskeyAPPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT process internal union chargesand impose or collect any fines against employeesof Tacoma Boatbuilding Company for activities inwhich they engaged subsequent to their resignationfrom full union membership even though they con-tinue to agree to tender dues and fees.WE WILL NOT process internal union chargesand impose or collect any fines against employeesof Tacoma Boatbuilding Company for activities inwhich they engaged while they were not members.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL rescind all charges and fines imposedon the following employees of Tacoma Boatbuild-ing Company for activities in which they engagedsubsequent to their resignation from full unionmembership and WE WILL refund any moneys theymay have paid in such fines, plus interest:Joseph OkiharaRichard MeyerGary L. RoweRoger E. DrakeWE WILL rescind all charges and fines imposedon the following employees of Tacoma Boatbuild-ing Company for activities in which they engagedwhen they were not members and WE WILL refundany moneys they may have paid in such fines, plusinterest:Jasper O. HickeyFrancisco Toves 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDBret J. MeyerWE WILL expunge all references to the unlawfulcharges and fines from our records.WE WILL notify each of the above-named indi-viduals in writing that all charges and fines havebeen rescinded and that all references to such havebeen expunged from our records.SHEETMETALWORKERSUNIONLOCAL 150APPENDIX CNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILLNOT process internal union chargesand impose or collect any fines against employeesof Tacoma Boatbuilding Company for activities inwhich theyengaged subsequent to their resignationfrom full union membership even though they con-tinue to agree to tender dues and fees.WE WILL NOTin any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section7 of the Act.WE WILLrescind all charges and fines imposedon the following employees of Tacoma Boatbuild-ing Company for activities in which they engagedsubsequent to their resignation from full unionmembership and WEWILL refundany moneys theymay have paid in such fines,plus interest:Joseph R.J.DeRosierKenneth McKeenSteven P. NicholasWE WILL expunge all references to the unlawfulcharges and fines from our records.WE WILL notifyeach of the above-named indi-viduals in writing that all charges and fines havebeen rescinded and that all references to such havebeen expunged from our records.CARPENTERSLOCAL 470, UNITEDBROTHERHOOD OF CARPENTERS &JOINERSOFAMERICA,AFL-CIOAND TACOMADISTRICT COUNCIL OFCARPENTERSAPPENDIX DNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT process internal union chargesand impose or collect any fines against employeesof Tacoma Boatbuilding Company for activities inwhich they engaged subsequent to their resignationfrom full union membership even though they con-tinue to agree to tender dues and fees.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL rescind all charges and fines imposedon the following employees of Tacoma Boatbuild-ing Company for activities in which they engagedsubsequent to their resignation from full unionmembership and WE WILL refund any moneys theymay have paid in such fines, plus interest:David LockridgeBernard A. OdanovichWE WILL expunge all references to the unlawfulcharges and fines from our, records.WE WILL notify each of the above-named indi-viduals in writing that all charges and fines havebeen rescinded and that all references to such havebeen expunged from our records.LABORERS'INTERNATIONALUNIONOF NORTH AMERICA,LOCALNo. 252,AFL-CIOAPPENDIX ENOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT process internal union chargesand impose or collect any fines against employeesof Tacoma Boatbuilding Company for activities inwhich they engaged subsequent to their resignationfrom full union membership even though they con-tinue to agree to tender dues and fees. CARPENTERS LOCAL 470 (TACOMA BOATBUILDING)521WE WILL NOTin any like or related manner re-strain or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL rescind all charges and fines imposedon the following employees of Tacoma Boatbuild-ing Company for activities in which they engagedsubsequent to their resignation from full unionmembership and WE WILL refund any moneys theymay have paid in such fines,plus interest:VictorResop,Jr.Ted KellyKwan Cho KimRobert D. DerricottDan MunkDarwyn StubblefieldWayne D. CrumpWilliam L. FranklinRobert SouthernAlexander IgnacioPok Su ChoeHarvey E. Woods, Jr.Bruce A. PutzJohnny W. PierceWE WILL expunge all references to the unlawfulcharges and fines from our records.WE WILL notify each of the above-named indi-viduals in writing that all charges and fines havebeen rescinded and that all references to such havebeen expunged from our records.INTERNATIONALBROTHERHOOD OFPAINTERSANDALLIEDTRADESLOCAL 64, AFL-CIO AND PAINTERSDISTRICT COUNCIL No. 5APPENDIX FNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT processinternal union chargesand impose or collect any fines against employeesof Tacoma Boatbuilding Company for activities inwhich they engaged subsequent to their resignationfrom full union membership even though they con-tinue to agree to tender dues and fees.WE WILL NOTin any like or related manner re-strain or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL rescind all charges and fines imposedon the following employees of Tacoma Boatbuild-ing Company for activities in which they engagedsubsequent to their resignation from full unionmembershipand WE WILL refund any moneys theymay have paidin such fines, plus interest:John LaRoseDonald AustinNahm Van TrinhKenneth McCoyRobert WoodwardWE WILL expunge all references to the unlawfulcharges and fines from our records.WE WILL notify each of the above-named indi-viduals in writing that all charges and fines havebeen rescinded and that all references to such havebeen expunged from our records.INTERNATIONAL BROTHERHOOD OFBOILERS,IRONSHIPBUILDERS,BLACKSMITHS,FORGERS AND HELP-ERS, LOCAL568, AFL-CIOMelvin R. KangandEduardo Ecamilla, Esqs.,for theGeneral Counsel.David A. Rosenfeld, Esq.,of San Francisco, California,for the Respondent Unions.Jerome F.McCarthy, Esq.,of Tacoma, Washington, forthe Charging Party.DECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge. Iheard these consolidated cases in trial at Tacoma, Wash-ington, on April 30 and May 1 1984. They arose from alengthy series of separate timely unfair labor practicecharges filed under Section 8(b)(1)(A)of the NationalLabor Relations Act (Act) by Tacoma BoatbuildingCompany (TBC) against the respective Unions named inthe case caption(collectively,the Unions;respectively,by popular name and local number,e.g.,Boilermakers568).The charges were investigated by the Regional Direc-tor for Region 19 of the National Labor Relations Board(Board)who thereafter issued a series of separate com-plaints against each Respondent Union.The complaintswere consolidated for purposes of hearing and decisionby order ofthe RegionalDirector dated April 20, 1984.The complaints commonly allege in substance that theUnions unlawfully restrained and coerced employees ofTBC within the meaning of Section 8(b)(1)(A) of the Actby seeking to impose internal union discipline againstthose employees for strikebreaking under circumstanceswhere those employees had previously"tendered .. .letters which changed their status from full constitutionalmembership to financial core membership."The Unions duly answered,denying all wrongdoing.All parties appeared at the trial through counsel andextensive stipulations of fact were reached thereafter,leaving for litigation only some marginal questions whichIwill not find it necessary to decide in the light of myrecommended disposition.The parties filed posttrial briefs which I have carefullyreviewed.THE ISSUESThe greatest number of individual cases presented fordecision involve employee-members who signed and ten-dered to their respective Unions a form letter, drafted byTBC, stating in pertinent part that each was "changing 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDmy membership status from that of a `full' member tothat of a `financial core' member", but which also stated,"I am not resigning from the union, I am only changingmy membershipstatus."The legally unique question common to all such casesiswhether, in the circumstances, such letters may betreated in law as effectively severing the union member-ship tie of the signers, in order to insulate the signersfrom union discipline for their strikebreaking activitiesthereafter.For reasons elaborated below, I conclude that suchletters did not clearly convey to the Unions the signers'unequivocal intention to resign and that the Unionstherefore were free under established law to conduct dis-ciplinary proceedings and to impose disciplinary sanc-tions against the signers for strikebreaking.There is also a separate class of cases in which it wasshown that Plumbers 82 and Sheet Metal workers 1 50conducted disciplinary proceedings against persons who(as those Unions now acknowledge) were not "mem-bers" by any definitional yardstick at the times they en-gaged in the strikbreaking conduct which was the sub-ject of the disciplinary proceedings. In those cases, thequestion presented is quite conventional: Did such disci-plinary proceedings and actions against nonmembers vio-late Section 8(b)(1)(A)? Applying established principles, Iconclude below that such actions were unlawful.From the admitted pleadings and the parties' stipula-tions and from the undisputed portions of the record Imake theseFINDINGS OF FACT1.GENERAL BACKGROUNDA. Business of the EmployerTBC is a Washington corporation which manufacturesand repairs boats and ships at its facility in Tacoma,Washington. i The Unions herein represent craft employ-ees of TBC. Those employees have been historicallycovered by successive multicraft, multiemployer, masterlabor agreements, the most recent of which expired onJune 30, 1983.2 Between July 26 and October 3 theUnions conducted an economic strike against TBC andpicketed its Tacoma facility.B. TBC Sends Information Packet to Employees,Some Employee/Members Tender TBC's "FinancialCore" Letters to Their UnionsOn August 10, TBC sent a letter with enclosed packetof materials to all its striking employees, including to allemployees involved herein. That packet of materials con-tainswhat amounts to legal advice to strikers aboutmeans by which they might return to work during thestrikewithout being vulnerable to internal union disci-pline.The adequacy and legal accuracy of that advice is1In the representative 12-month period before these complaints issuedTBC sold and shipped more than $50,000 worth of products or servicesdirectly to customers outsideWashington or to Washington customerswho themselves were engaged in interstate commerce other than indi-rectly2All dates hereafter are in 1983 unless otherwise specified.a collateral feature of this case, but it is apparent thatemployees involved herein relied upon TBC's explana-tion of their legal options by later sending (or attemptingto send) to their respective Unions suitably tailored,signed copies of a specimen letter included in TBC'spacket.I set forth below the pertinent "advice" passages fromTBC's covering letter and from its enclosed documentcaptioned "Answers to Employee Questions."3There aretwo ways aunion member who chooses towork behind a picket line can avoid the possibilityof being fined by his union.The FIRST way is to resign from membership inthe union. Such a resignation must be uncondi-tional.Once such a resignation is received by aunion, the union loses all power to fine theformer member for subsequently crossing a picketline.The bad part about resigning from a unionduring a strike is that if the strike is finally settledwith an agreement requiring membership in theunion as a condition of employment, the unionmay require a new initiation fee from a resignedmember. Additionally, there are some questionsabout the circumstances under which a unionmay refuse to accept a resignation.We haveasked our legal counsel to review the Constitu-tions and By-laws of each of the local unionswho are members of the Metal Trades Council.A SECOND way a member can avoid the possi-bility of being fined, and to avoid any penalty orreprisals is to change your membership status. Ifyou change your membership status from that ofa "full" member to that of a "financial core"member,your union loses all power over your ac-tionsand cannot subsequently fine you for cross-ing a picket line. As a "financial core" member,youmustoffer to pay all dues and fees normallyrequired, thereby meeting all "financial" obliga-tions to the union.BUT, you are then free toreject the union's authority to regulate your con-duct and you may work without future threat toyour job, your seniority or any of your other ac-crued benefits.If you desire to change your membership statusto avoid the possibility of being fined, yournotice indicating your change of status MUST bedelivered to the union either personally or bycertifiedmail, return receipt requested.Remem-ber, your change in status is not effective until actu-ally received by the union. The union is therefore,empowered to fine you for any actions you may takebefore your letterisreceivedYou should understand that changing your statusfrom a "full" member to a "financial core"member could result in the union's refusing toallow you to be involved in any internal union3All emphasis below is in original text CARPENTERS LOCAL 470 (TACOMA BOATBUILDING)matters, such a voting on contract offers, votingfor union officers, etc. The change, however,would have absolutelyNO effect,now or in thefuture on any terms or conditions of employmentyou would have while working for Tacoma Boator any other employer,unionizedor not. Wages,pensions,dues,health and welfareprograms,mustbe thesamefor all,regardlessof member-shipstatus.Moreover, your unioncan not takeany reprisals against you here at TBC or anywhereelsebecauseof that decision.Your freedom tochooseis protected by the National Labor RelationsAct.The legal validity of this action is reflected in arecentlegal case inSeattlewhich is summarizedin the enclosed article from the Seattle Times.Should you, yourself, choose toexercise thisoption, a letter such as the one enclosed will pro-vide you this right to work.Again,we do not direct or recommend thatanyone abandon the strike, return to work,resignfrom theunion,or change the form of his or hermembership. This is a personal decision that you,and any other free Americanin similarcircum-stances,mustelect for themselves in a strike situ-ation.We will respect whatever decisions youmake under these difficult circumstances, andthese trying economic times.We have also enclosed answers to questions thathave been asked by some of you. We have alsotried to cover areas we think might be of valueto you. Please continue to call our "TacomaBoat" hotline to receive, on a daily basis, thelatest strike information. It is a toll free call (1-800-633-7515). If you have personal inquiries, wewill try to answer your specific questions, if youcallour Personnel Office (206-572-3600, ext.208).It is important for you to know what your rightsare and how they can be exercised. If you haveany questions about the information providedabove, you can call the Personnel Department or,if you'd prefer to talk to a neutral party, call theNational Labor Relations Board in Seattle. TheNLRB's telephone number is 442-4532.Sincerely,TACOMA BOATBUILDING CO.B. James LowePresident[From "Answers to Employee Questions"]4.Will I be fined if I cross the picketline and returnto work?Yes, if you are a "full" union member. UnionConstitutions,By-laws, andWorking Rules givethem the right to fine members who break theirrules.One of their rules prohibits working behind apicket line.Those fines are collectible and havebeen upheld by the courts.5235.Can I avoid union fines or discipline and be free towork behind a picket line?Yes. There is a way to avoid the possibility offines.A union cannotfine a memberwho has effec-tively changed from a "full" membership to a "fi-nancial core" membership before crossing a picketline if, beforecrossingthe picket line, you write aletterto yourunion(and they have received it) stat-ing that youno longer desireto be a "full" unionmember;instead,you choose to be a "financialcore" member' and you are willing to continue tomake any dues, and fees payments uniformly re-quired by the union. Having made this change inmembership status, you may not later be fined bythe union having crossed a picket line. You therebyretain the option to exercise your personal choiceconcerningwhether to work or not work withoutfear of being subjected to the possibility of fines.Moreover,sinceyou have retained your member-ship, you cannot later be required to pay a new ini-tiation fee or back dues if the strike is concludedwith an agreementwith the Metal Trades Councilwhich requires membershipin a unionas a condi-tion of employment. The only drawback to "finan-cial core" membership is that in all probability theunion will not allow you to vote on any contractproposals or to have a vote in other internal unionaffairs.Remember, your lettermustactually be re-ceived by your union before it's effective.6.Can the union suspend me if I become a "finan-cial core" member?No.7.Will Ilose any of the benefits that I have accruedas an employeeof TBC bychanging my member-ship to "financial core"?No. Neither the employer nor the union may dis-criminate against you in any manner because youchoose "financial core" membership over full mem-bership.You are entitled to the same pension, healthand welfare,seniority, etc. as you would be entitledto as a full member.8.Could the union at a later time blackball me orpreventme from getting employment elsewhere if Ibecame a 'financial core" member?No. It is illegal for a union to discriminate againstyou in referrals to other employers just as itis ille-gal for an employer to discriminate against you be-cause of your union membership.9.Why do 'financial core" members have to continueto pay dues?In order to avoid the possibility of having to paya new initiation fee at a later time.10.May I withdraw from theunionand avoid beingfined for crossing the picket line? 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDGenerally, no. A union may lawfully refuse toissue a withdrawal card to a member during a labordispute.Moreover, the By-laws and Constitutions ofmany unions provide that a withdrawal card termi-nates in the event a withdrawn member crosses apicket line.Yes, however, you might at a later time have to paya new initiation fee if ultimately the strike is con-cluded with an agreement requiring membership inthe union as a condition of employment.this is the text of the specimen letter enclosed inTBC's packet:Nameof your UnionAddressCityStateZipGENTLEMEN:Iam an employee of Tacoma Boatbuilding Co. inTacoma, Washington. This letter will serve as noti-fication that I am changing my membership statusin(nameand number of local) fromthat of a "full" member to that of a "financial core"member. As a "financial core" member, I will con-tinue to pay to the union all initiation fees and duesuniformly required of all members for maintainingmembership. I am not resigning from the union, Iam only changing my membership status. I will not,henceforth, be subject to any obligations of mem-bership other than that of paying uniformly re-quireddues and initiation fees required of all(name of union) members.Thereafter, a total of 49 employees submitted (or triedto submit) letters to their respective Unions containingtext identical to that contained in TBC's specimen. Theythen returned to work at TBC.The parties stipulated that the 25 employees namedbelow were union members when they sent their lettersand that their respective Union received their letters:Plumbers 82Sang Won ParkKyoo Seung LeeCarpenters 470/Carpenters Distr. CouncilJoseph R. J. DeRosierKenneth McKeenSteven P. NicholasLaborers 252Bernd A. OdanovichDavid LockridgeSheet Metal 150Joseph OkiharaGary L. RoweRichard MeyerRoger E. DrakePainters 64/Painters Distr. CouncilVictor Resop, Jr.Wayne D. CrumpBruce A. PutzDarwyn StubblefieldPok Su ChoeKwan Cho KimRobert SouthernHarvey E. Woods, Jr.Robert D. DerricottAlexander IgnacioTed KellyWilliam L. FranklinJohnny W. PierceDan MunkThe parties stipulated that these additional five em-ployeeswere members of Boilermakers 568, but therewas dispute whether their letters were received by thatunion:4John LaRoseKen McCoyDonald AustinRobert WoodardNam Van TrinhIn addition, the parties stipulated that an additional 19employees submitted such letters to the Union identifiedbelow, but that those employees were not members ofthose employees were not members of the Unions whenthe letters were mailed.Plumbers 82Edward GonzalesWilliam H. MooreJerry SadowskiJohn D. LongRobert PayneSallie RaicoRoxanne StierleMichael McCluskeyBruce B. McCluskeyJack MagerstaedtTracy MagerstaedtChoon B. LeeSeung H. KimRoy D. HollandDevin FreemanCarolyn K. BergrenSheet Metal Wkrs. 150Jasper O. HickeyBret J. MeyerFrancisco TovesThe parties stipulated that internal union charges forstrikebreakingwere filed and processed against the 194 Inasmuch as I conclude that their letters, like the others, were inef-fective as a means of communicating an intention to resign, I do notdecide the litigated question whether Boilermakers 568 "received" thoseletters or whether, in the circumstances, that union is stopped from deny-ing that there was such receipt CARPENTERSLOCAL 470 (TACOMA BOATBUILDING)latter-named nonmembers, in some cases resulting in theimposition of disciplinary fines. I set aside considerationof those cases for the time being and focus next solely onthe efficacy for immunity-from-discipline purposes of theletters signed by these 30 employees first named abovewhowereunion members.II.ANALYSIS; CONCLUSIONS OF LAWA. Introduction; General Legal SettingSection 8(b)(1)(A) of the Act outlaws a union's "re-,straints or coercion" of employees in the exercise of therights guaranteed in Section 7 of the Act. Section 7 guar-antees, inter alia, the right of employees to "refrain"from union-supportive activities "except to the extentthat such right may be affected by a ["union shop"agreement] as authorized in Section 8(a)(3)." The provisoto Section 8(b)(1)(A) states, however, that "[t]his para-graph shall not impair the right of a labor organizationto prescribe its own rules with respect to the acquisitionor retention of membership therein."There is a tension between the affirmative proscrip-tions in Section 8(b)(1)(A) against union restraint and co-ercion of employees in the exercise of protected rightsand the rights retained by a union, as reflected in theabove-quoted proviso, to make and enforce internal rulesbinding on its membership. Thus, when a union imposesa fine against a member who works for an employeragainst whom the union has called a lawful strike, suchdisciplinaryaction,howevercoerciveofanemployee/member's right under Section 7 to "refrainfrom" activities supportive of the union, does not violateSection 8(b)(l)(A).Rather, it falls within the ambit ofpermissible union actions vis-a-vis its members under theproviso.NLRB v. Allis-Chalmers Mfg.Co., 388 U.S. 175,195 (1967).Following the reasoning ofAllis-Chalmers,the Courtlater established inScofield v.NLRB,394 U.S. 423, 430(1969), the general rule that:Section 8(b)(1) leaves a union free to enforce aproperly adopted rule which reflects a legitimateunion interest, impairs no policy Congress has im-bedded in the labor laws, and is reasonably enforcedagainst union members who are free to leave theunion and escape the rule.Consistent with the rule inScofield,the Court has heldthatwhen an employhee has resigned membership in aunion before violating its internal rule, the union nolonger retains the privilege under the proviso to imposedisipline for breach of the rule. Therefore, postresigna-tion strikebreakers are immune from union discipline andthe union's attempts to impose discipline in such casesviolates Section 8(b)(1)(A).NLRB v. Granite State JointBoard,TextileWorkers Local 1029, 409U.S. 213, 217(1972). See alsoBooster Lodge 405 Machinists v. NLRB,412 U.S. 84, 88 (1973).Itisthus clear-and no one contends otherwiseherein-that so long as an employee has resigned hisunion membership, he is immune from discipline for anybreach thereafter of the union's internal rules; and that so525long as an employee retains his membership status, he isvulnerable to internal discipline for such breaches.The principal question at issue herein is thus not whatrights and/or vulnerabilities to discipline are possessedby a member or a nonmember rather, the question iswhether by the tender of the specimen letter prepared byTBC, the employee/members now in question effectively"resigned" theirmemberships.Of course, a simpleanswer to that question is that the employees in questiondidnot"resign," for their letters contain exactly thatstatement; i.e., "I am not resigning from the union I amonlychangingmy membership status." But thatanswer-at least at this stage-would be overly facile;for to appreciate the fullsignificanceof these letters tothe question whether the signer thereby immunized him-self from the union dicipline requires some understandingof the notion of the "financial core" concept of "mem-bership" as it has arisen under Section (a)(3) of the Act.B. The Legal Notion of "Membership "'for 8(a)(3)Purposes as Entailing No More Than a "FinancialCore" RelationshipWith a UnionThe notion of a "financial core" relationship5 betweenan employee and his exclusive union representative stemsfrom the Supreme Court's decision inNLRB v. GeneralMotors Corp.,373 U.S. 734 (1962).There, against the employer's contention that theunion'sagency shop proposal, which did not requireunion membership, was not a mandatory subject of bar-gaining, the Court noted that (id. at 742):... the 1947 amendments not only abolish theclosed shop but also made significant alterations inthe meaning of "membership" for the purposes ofunion-security contracts. Under the second provisoto Section 8(a)(3), the burdens of membership uponwhich employment may be conditioned are express-ly limited to the payment of initiation fees andmonthly dues. It is permissible to condition employ-ment upon membership, but membership, insofar asithas significance to employment rights, may inturn be conditioned only upon payment of fees anddues. "Membership" as a condition of employmentiswhittled down to its financial core.It is important to recognize that theGeneralMotorsCourt, in its reference to "financial core" status, was notthereby purporting to engraft onto union constitutionssome new definition of "membership," a definitionalmatterwhich the above-quoted proviso to Section8(b)(1)(A) expressly reserves to unions in the manage-ment of their internal affairs. Rather, the Court merelydefined the limits on the definition of "membership" asthat term is used in the "union security" proviso to Sec-tion 8(a)(3) of the Act. Thus, the Court noted a declaredcongressional purpose that "expulsion from a union5Consistent with the view expressed below that such expressions as"financial coremember"are productive of legal confusion, I will use theterms financial core "relationship" to refer to the legally enforceable con-nection which an employee subject to a union-securityclause must main-tain withhis bargaining agent 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDcannot be a ground of compulsory discharge if theworker is not delinquentin payinghis initiation fee ordues' (373 U.S. at 741,citing legislativehistory) and rea-soned (id. at 743):If an employeein a unionshop unit refuses to re-spect any union-imposed obligations other than theduty to pay dues and fees, and membership in theunion istherefore denied or terminated, the condi-tion of "membership" for Section 8(a)(3) purposes isnevertheless satisfied and the employee may not bedischarged for nonmembershipeven thoughhe is nota formal member.[emphasis added.]The foregoingpassagesthusmake abundantly clearthat the Court envisioned the that an employee having a"financial core" relationship with a union need not be a"member" of the union order to be immune from discharge undera union-security clause. Indeed, the Courtplainly viewed such "financial core" status as havingnothing to do with "formal" union membership. Under-stood this way, it should therefore be equally clear thatthe expression "financial core member" involves an in-herent confusion of concepts. For it is essential to thenotion of "financial core" status as theGeneralMotorsCourt used that term that such status will not literally in-volve "membership" in the union.°The foregoing is not intended to suggest that the ex-pression "financial core membership" is utterly withoututility. It is harmless enough as a shorthand expressionfor use in Section 8(b)(2)/(8)(a)(3) cases involving alleg-edlywrongful applications of union-security clauses.'And it was in that shorthand sense that the Board re-ferred to the "now recognized distinction between fullmembership and financial core members" in the Section8(b)(2)/8(a)(3) case ofHershey Foods Corp.,207 NLRB879 (1973).8In sum, the notion of "financial core membership" is inreality a notion which presumes thelackof actual mem-bership in a union.9 And, as I discussnext,while the9 It bearsrecallinghere thatthe Court pointedly usedquotation marksin referringto "`membership' ,whittled downto its financial core," inthe firstpassagequoted aboverTBC claims on brief that "The terms'fullmember'or 'full member-ship,'and 'financial core membership'or 'financialcoremember' havebeenthe subjectof much litigationthroughthe years and are terms ofcommon usagewitha settled meaning,at least to thoseinvolved withlabor relations on an on-going basis"Ido not adopt this statementIndeed,for allthe reasons discussed herein,Iwould take issuewith anyclaim that such terminology has a"settled meaning"for purposes of deal-ingwith union discipline cases under Sec 8(b)(1)(A)And neither theGeneral Counselnor the ChargingPartyhas called to my attention anycases ansmg under that sectionof the Actinwhich the Board has usedthe legally inartful phrase"financialcoremembership" to describe thestatus of an employeewho mayproperly claim immunityfromunion dis-cipline. (Cf The Board's useof thatexpressioninHershey Foodsisdis-cussed next in main text)To thatextent,therefore, TBC'squoted state-ment is not so much a reflection of settled law as it is a beggingof one ofthe main questions at issue hereinaHershey,supra, involved anemployee, Brewer,who had unequivocal-ly resigned his membership,but whothereafter complied with all "finan-cial core" obligationsThe onlyquestion there was whether,under aunion-security clause,the unioncouldinsist on Brewer's acquisition offormal membershipThe Boardheld that the union could not do so9Despitethe GeneralCounsel's regular use of the expression"financialcoremember" throughouthis brief, the General Counselappears to rec-ognize that, in fact, an employeeoccupyingfinancial core status will notphrase may be harmless and merely inartful when em-ployed in casesraising 8(a)(3)union-security provisoissues,itbecomes positively productive of confusionwhen it is uncritically adapted foruse asa means of es-caping union discipline, especially so when it is used inconjunction with the statement "I am not resigning fromthe union."C. The Efficacy of the "Financial Core" Letters as aMeans of Escaping Union DisciplineIt is no longer open to doubt that the right of a unionto impose internal discipline upon its members, memori-alized by the proviso to Section 8(b)(1)(A), derives fromthe "contract" between the member and hisunion, acontract which itself derives from the presumption that,when a employee becomes a union member, he therebyvoluntarilybinds himself to its internal rules.Allis-Chalmer,supra, 388 U.S. at 182, and authorities cited.See also,e.g.,NLRB v. Boeing Co., 412U.S. 67, 75-76(1973). It is, therefore, the fact of their union member-shipwhich is the critical nexus enabling a union toimpose internal discipline on employees who breachunion rules. And it is equally clear-virtually definition-ally so-that there must be a severance of thatmember-shiptie for an employee to become immune from suchdiscipline.Consistent with this, as noted in the introductory sec-tion herein, the Board and the courts have regularly heldthat resignation from membership is the device by whichan employee may escape union discipline. E.g.,Scofield,supra, 394 U.S. at 430 ("Section 8(b)(1) leaves a unionfree to enforce a . . . rule . . . against members who arefree to leave the union and escape the rule"). See also,e.g.,Buckley v. Television Artists AFTRA,496 F.2d 305,313 (2d Cir. 1974). ("The union .. . acknowledges thatBuckley and Evans can avoid any other [internal] sanc-tionswhich the union might seek to impose on them byresigning from 'full-fledged membership while continuingto pay dues."' (Id. at fn. 5) and "appellees' right to con-tinued media employment will not be endangered shouldthey seek to crystallize their conflict with the union byresigningfrom full-fleged union membership." (Id. at fn.6.)The complaining parties have not called to my atten-tion any authority for the proposition that an employeemay unilaterally put limits on his contract of membershipin a unionwhile at the same time enjoying statutory im-munity from discipline for breach of the union's rules.This is hardly surprising, for it would be anomalous,indeed, for a party to a contract of membership in an as-sociation to be legally entitled to declare himself a"member" for some purposes, in order to retain certainpresumed benefits which flow therefrom, but that he willnot be a "member" insofar as that membership may re-quire him to comply with the association's rulesagainstmisconduct.be a union member Thus, during this trial, one of the General Counsel'strial lawyers used the expression"financial core payor" in referring tosuch employees Explaining this phraseology,counsel stated "I'm notgoing to call them members because they're not members " CARPENTERS LOCAL 470 (TACOMA BOATBUILDING)With all the foregoing in mind, I conclude that the let-tersdrafted by TBC and used by employee/membersherein were ineffective for purposes of immunizing them-selvesfrom further union discipline. Indeed, viewedagainst thebackground of TBC's legal advice in its infor-mation packet,it isplain, despite the General Counsel'scontraryassertion,that the employee/members whosigned the "financial core" letters were effectively seek-ing thereby both to have their cake and eat it. For theychose an "option" suggested by TBC which was calcu-lated to preserve certain benefits which they presumablewould obtain if they maintained actual membership, andthey ignored the other, outright resignation, "option"which TBC suggested to them which would clearly havethe effectof immunizingthem from discipline, but onlyat the presumed expense of creating a later obligation topay initiation fees.' oResignationfrom membership is thus the means bywhich immunity from further union dicipline is achieved.And such a severance of the membership tie may be ac-complished only by the member's "clearly conveying tothe union his unequivocal intent to resign."MachinistsDistricts 99 and 2139 (General Electric),194 NLRB 938(1972).11 In the citedGeneral Electriccase, employeeNeveux told hisunionagent that he was "thinking ofgettingout of the union" and that he "wanted to stop theduesbeing taken out of my pay." Neveux later wrote aletter to General Electric canceling his prior dues-check-off authorization and mailed a copy to the union. Thesestatementsand actions were deemed by the Board to be"insufficient to put Respondents on notice of Neveux's10On this record one could only speculate about what legal reasoningunderlay TBC's advice that employees occupying the self-labeled statusof "financial core members" might avoid paying a later initiation feewhereas employees who had simply"resigned"theirmembership mightbe vulnerable to discharge if they failed to pay such a fee TBC had notattempted in its brief to defend these presumed distinctions nor any otherfeature of its reasoning in this regard.Neither would it matter to the out-come whether TBC's reasoning were correct, or defectively incomplete,or simply fundamentally erroneous For the proper focus here is on theadequacy of the "financial core" letters themselves as "notice" to theUnions ofan intent to resign-a matter which is unaffected by the pri-vate legal judgments of the letter-draftsipen.In any case,TBC's assump-tions about the future union-security implications of "resignation" v "fi-nancial core membership" status are not before me tojudge. For thesereasons, I will not embark herein on an explorationof the legally com-plex and purely hypothetical 8(a)(3) questions implicated by TBC's sug-gestions to its striking employees It deserves recording,however, in thelight of the Court's reasoning inGeneral Motors,that it would be difficultfor a union lawfully to demand as a condition of employment that onegroup of employees pay a new initiation fee, while waiving that demandfor the other group, where thesolefeature distinguishing them was thatone group had resigned their membership and the other group hadmerely declared themselves to have "changed" their "membership" tothat of "financial core" status while declaring simultaneously that theywere not"resigning."For, in such an instance,the difference in treat-ment could only derive from the "membership" tie to the union held bythe latter group-a featurewhich theGeneral MotorsCourt clearly heldmay not be the governing consideration in applying a union-securityclause.And if a contrary view underlay TBC's reasoning in suggestingthat employees pursue the financial core "options,"Iwould reject it asunprecedented and unsound.i iTo similar effect seeDistilleryWorkers Local 80 (Capitol-HustingCo.), 235 NLRB 1264, 1265 (1978) ("An employee may communicate hisresignation from membership in any feasible way and no particular formor method is requiredso long as he clearly indicates that he no longerwishes to remain a member"(emphasis added), citingPotters Local 340(Macomb Pottery),175 NLRB 756, 760 fn. 14 (1969).527intention to resign." Id. at 938. Significantly, the Boardthere drew a distinction between Neveux's "subjectiveintent to resign" (which the board found to be "ampl[y]support[ed] in the record") and the inadequacy of his at-tempt to convey that intent to the union. Ibid. Accord-ingly, it does not ultimately matter what subjective inten-tionsmay have been held by the signers of the TBC-drafted letters. 12Applying the foregoing general considerations and theparticular tests set forth by the Board for determiningthe efficacy of purported resignations from a unioncauses nie to conclude that the TBC-drafted letterssigned by the member/employees did not "clearly" and"unequivocally" convey the critical resignationmessage.They were thus insufficient to provide the Unions withreasonable notice of the signers' intentions to resign frommembership.Of central significance to this conclusion, of course, isthe fact that, whatever othermessagemay have beencontained therein, those letters contained the statement:"I am not resigning from the union, I am only changingmy membership status." Thus, even if the remainingstatements of a desire to "change" to a supposed "finan-cialcoremember" status were construable, standingalone, as a desire to achieve that status of actualnon-membership about which the Court spoke inGeneralMotors,the additional declaration, "I am notresigning,necessarily rendered hopelessly equivocal the overall'message conveyed to the Unions. i 3The General Counsel argues additionally, in substance;(a) that the Unions "did not present any relevant evi-dence that they were in doubt" about the meaning of theletters in question; and (b) that even if the Unions enter-tained a "sincere" doubt on this score, they had some"duty" to take affirmative steps to inquire about the sign-er's intentions before conducting disciplinary proceed-ings. I reject each position.Concerning point (a), it is sufficient to observe that theburdenis noton the Unions to show that they did not, infact, subjectively understand what it was the letter sign-erswere attempting; rather, the proper focus is onwhether the letters were clear and unequivocal in con-veying a "resignation" message.General Electric,supra;Capitol-Husting,supra.And where, as here, the lettersthemselves were facially equivocal on that very point,the Unions had no duty to come forward during the trialto prove affirmatively that they did not "understand" themessage. 14izThe record herein reflects some attempts by all counsel to extractfrom some of the letter signers statements about their subjective inten-tions. I place no ultimate reliance on any such testimony The properfocus under such cases asGeneral Electric,supra, is clearly on the reason-ableness of the "notice to the union, and not on the private intentions ofthe parties who gave suchnotice."11 I therefore do not determine herein whether the letters would havebeen adequate for resignation-notice purposes if they had merely confinedthemselves to statements that the signers wished to be treated as "finan-cial core members " For it is the added ingredient of the statement "I amnot resigning" which influences my recommended result.14 It is thus incidental and of no significance one way or another thatthe trial record shows that Carpenters District Council did, in fact, writeto one such letter signer, DeRosier, stating that it was "uncertain at thispoint whether you wish to be a member of the union or not," and re-questing that DeRosier "advise us by return mail of your position." 528DECISIONSOF NATIONALLABOR RELATIONS BOARDConcerning point (b), that the unions were under some"duty" to inquire further before imposing disciplineagainst such letter signers for later strikebreaking, theGeneral Counsel clearly reaches beyond the precedents.Thus, the General Counsel cites as the only authority forthis propositionTeamsters Local 610 (Browning-Ferris In-dustries),264 NLRB 886, 900-902 (1982). The cited por-tion of that case is inapposite,however,for it did not in-volve a supposed "duty to inquire" on a union's partwhere it was unsure of the putative resigner's intentions.Rather, that case involved unmistakable communicationsto the union that the member wished to resign, butwhich communications failed to conform to the union'sconstitutional restrictions on the right to resign. And itwas in that context that the Board sustained the judge'sview that "once the Union's receipt of a nonconformingresignation letter showed that the employee wanted toresign but was unaware of the governing constitutionalrequirements, that resignation was effective unless theUnion took reasonably prompt steps to tell the employeeabout the constitutional restrictions on resignation." 264NLRB at 901. But this is not a case, likeBrowning-Ferris,involving questions about the legal impact of plain resig-nationswhich fail to conform to union constitutional lim-itations on the right to resign. This case involves thequestion whether the letters themselves communicated adesire to resign on the signers'part.AndBrowning-Ferrisdid not disturb the established Board doctrine set forthin, e.g.,General Electric,supra, that a purported resigna-tionmust be clearly and unequivocally communicated inorder to be effective. 15D. The Legality of theDisciplinaryAction Taken byPlumbers 82 and Sheet MetalWorkers 150Againstthe 19 NonmembersAs found above, Plumbers 82 processed internalcharges for strikebreaking against 14 employees, andSheet Metal Workers 150 processed such charges against3 employees,under circumstances when the charged em-ployees were admittedly nonmembers of those organiza-tions at relevant times.Iconclude, consistentwith thediscussion of general principlesin the introductory por-tion of this section,that such actions violated Section8(b)(1)(A). In summary,a union is without power to dis-cipline nonmembers for breaches of union rules whilethey were nonmembers,there being lacking the criticalcontract of membershipfrom whicharises the union'sright under the 8(bx1)(A) provisoto impose such disci-pline.Ideal below with two lingering defensive conten-tionsmade by Plumbers 82 and Sheet Metal Workers150.15Neither does a supposed union's "duty to inquire" when it receivesan equivocal communicationfrom a would-be resignerderive from themore general"duty of fair representation"which an exclusive bargainingrepresentative owes to employees in the representedunitCfMirandaFuel Co.,144 NLRB 181 (1962), enf.denied326 F.2d 172 (2d Cir 1963)By its terms,that duty only applies to unions acting in their"representa-tive" capacity,i e, when acting on "matters affecting[unitemployees']employment," 140 NLRBat 185 Here,however,we are not dealing withthe Unions'actingin any "representative" capacity to affect employees'employment,Rather,we are dealingonly with the Unions' purely "inter-nal" actions,actions,which arenot subject to the "fairrepresentation"standardThe principal defense raised by those Unions is clearlyspecious and involves an obvious exercise in circular rea-soning.Thus, they seize on the allegation in the com-plaint thatthose unionssought insome casesto impose"court-collectible"fines againstsuch nonmembers andargue,correctly, that any such fines wouldnotbe"court-collectible" because the unions admittedly werewithout legal power to impose them in the first instance.This argument relies at bottom on the ultra vires charac-ter of the finesas the basisfor a claim that they were notunlawful under Section 8(b)(1)(A). Since these unions'argumentsare unsupported by any citation to precedent,I regard them as being merely coy and not deserving ofextensive discussion. It suffices to point out that thoseunions have given undueemphasisto the "court-collect-ible" languagein the complaint andhaveignored themore fundamental reason discipline against nonmembersviolates Section 8(b)(1)(A); namely, that such discipline(whether or not ultimately enforceable in court) neces-sarily tends to "restrain or coerce employees" in the ex-ercise of Section 7-protected rights-most notably, theright to "refrain from" union-supportive activities, aright which is limited only to the extent that the employ-ee himself voluntarily enters into a contract of member-shipwhich limits hisexerciseof those rights, or whotakes employmentin settingsgoverned by a lawfulunion-security clause.The unionsalso arguethat "where no discipline is im-posed, but charges are preferred and processed, there isno violation of the Act." At my request, the partiesbriefed the question whether the mere "processing" ofcharges implicates Section 8(b)(1)(A) to thesame extentthat the actual imposition of discipline does. The GeneralCounsel has persuaded me that the authorities do notreadily admit of such a distinction, at least where theperson initiating the chargeisa unionofficer or agent.See, e.g.,OilWorkers Local 6-578 (Gordy's Inc.),238NLRB 1227, 1231 (1978), enfd. 619 F.2d 708 (8th Cir.1980).16It is true, however, that in manyinstancesherein theparties initiatingcharges againstthe nonmembers werenot unionagents and,arguably, a distinction might prop-erly be made on that ground alone; for, at least in somecircumstances, a union could not know until it has"processed" the internal charge to some point whetherthe facts were sufficient to permit it under law to imposediscipline.These, however, are questions for anothercase.For here, the relevant facts bearing on whether ornot the unions could properly pursue the internal chargesdid not require "outside" investigation, nor the conduct-ing of trial proceedings. Rather, the fact of the nonmem-bership of the 19 employees in question was the disposi-tive fact dictating that the internal charges must be dis-missed and that fact was either known to the unions' offi-cers or was readily knowable by a simple review of the16Compare,e g, Musicians(Don Glasser),165NLRB 789, 800-801(1967) (mere processing of charges under union constitution no violationof Sec 8(b)(2), upheld in pertinent part sub nom.GlasserYNLRB,395F.2d 401,404-405(2d Cir 1968)); but seeElectricalWorkers IBEW Local11 (BergelectricCorp.),271NLRB 25 (1984) (rejecting application ofGlasserrationale in the peculiar circumstances) CARPENTERS LOCAL 470 (TACOMA BOATBUILDING)unions' membership rolls. The charges were neverthelessallowed by those unions to remain outstanding and theycontinued to be processed (including, in many instancesto the point of imposition of disciplinary fines) longbeyond the point at which the unions should have recog-nized that they, lacked threshold jurisdiction over the 19employees in question.17Accordingly, I conclude that the two unions in ques-tion violated Section 8(b)(l)(A) by their continued proc-essing of charges against the 19 nonmembers in question(and by their imposition in many cases of disciplinaryaction pursuant to the charges). And I shall recommendthat those respondents be ordered to cease and desisttherefrom and to take appropriate affirmative action, in-cluding canceling all disciplinary action taken,expungingfrom their records all records of proceedings againstthose nonmembers, notifying those nonmembers in writ-ing that it has taken such curative actions, and postingappropriate remedial notices.CONCLUSIONS OF LAW1.TBC is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Each of the Unions named in the case caption arelabor organizations within themeaning ofSection 2(5) ofthe Act.3.The Board's jurisdiction is properly invoked hereinbecause each of the said Unions was shown to havetaken complained-of actions against employees employedby TBC, thus implicating the operations of an employerengaged in commerce.4.Inasmuch as the below-named employee/membersof the Unions failed to give clear and unequivocal noticeof resignation to their respectiveunions,thoseUnionsdid not violate Section 8(b)(1)(A) of the Act, as alleged,by processinginternal unioncharges and/or taking disci-plinary actionagainstthem for their having admittedlyengaged in strikebreaking:Plumbers 82Sang Won ParkKyoo Seung LeCarpenters 470/Carpenters Distr. CouncilJoseph R. J. DeRosierKenneth McKeenSteven P. Nicholas11 In the case of Plumbers 82, internal charges were filed against the16 nonmembers on various dates in August. Notice of the filing of thosecharges was later sentby thatunion to each of the nonmembers in Octo-ber, andthat union actually imposed disciplinary fines against seven ofthe nonmembers on dates rangingbetween Octoberand February of thefollowing year In the case of Sheet Metal Workers 150, the three non-members were charged on various dates between August 25 and Septem-ber 14and that union was still processing those charges(by the issuanceof "notice"letters)between October 1$ and November 2, although noneof the charges resulted in the imposition of disciplinary fines or otherpenalties.Laborers 252Bernd A. OdanovichDavid LockridgeSheet Metal 150Joseph OkiharaGary L, RoweRichard MeyerRoger E. DrakePainters 64/Painters District CouncilVictor Resop, Jr.Wayne D. CrumpBruce A. PutzDarwyn StubblefieldPok Su ChoeKwan Cho KimRobert SouthernHarvey E. Woods, Jr.Robert D. DerricottAlexander IgnacioTed KellyWilliam L. FranklinJohnny W. PierceDan Munk5295. Inasmuch as Plumbers 82 and Sheet Metal Workers150 conducted proceedings on internal union chargesand/or took disciplinary action against the employeesnamed belowfor thoseemployees'actions done whenthey were not union members,those unions have en-gaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) of the Act:Plumbers 82Edward GonzalesWilliam H. MooreJerry SadowskiJohn D. LongRobert PayneSallie RaicoRoxanne StierleMichael McCluskeyBruce B. McCluskeyJack MagerstaedtTracy MagerstaedtChoon B. LeeSeung H. KimRoy D. HollandDevin FreemanCarolyn K. BergrenSheet Metal Workers 150Jasper O. HickeyBret J. MeyerFrancisco Toves[Recommended Order omitted from publication.]